Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 10/30/2019.  Claims 1-5 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 10/30/2019, 3/30/2021, and 11/4/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP 2018-220582, filed on 11/26/2018.

Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 currently recites the limitation of "the second switch"; however, there is insufficient antecedent basis for this claimed limitations.  Appropriate correction is required.  Claims 2-5 are rejected for being dependent upon rejected base claim 1.

5.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 currently recites the limitation of "possible to adjust the position…on only a first switch" and “possible to adjust the position…on the first switch and the second switch; however, the term “possible” renders the claim indefinite as it is unclear as to whether or not the operations following the term “possible” are required by the claims.  Appropriate correction is required.  Claims 2-5 are rejected for being dependent upon rejected base claim 1.

6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 5 currently recites the limitation of "the other side"; however, there is insufficient antecedent basis for this claimed limitations.  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
‘image capturing unit’ in claim 1
‘display unit’ in claim 1
‘adjusting unit’ in claim 1 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
 
Claim Rejections – 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




8.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai (Japanese Patent Publication 2017024464) [hereafter Nakai].

9.	As to claim 1, Nakai discloses an image display apparatus (electronic mirror system 10 as shown in Figure 1), comprising: an image capturing unit (camera 12L and 12R) configured to capture an image of surroundings of a self-vehicle (vehicle 18 as shown in Figure 2);  a display unit (monitor 14L and 14R) configured to display a captured image;  and an adjusting unit (mirror system ECU 16) configured to cut out the captured image, and adjust a position at which to display the image on the display unit (as shown in Figure 8), wherein the adjusting unit has a plurality of adjustment modes (modes shown in Figures 7, 9, and 10) in which the position can be adjusted, and the plurality of adjustment modes includes a first mode (operation patterns A or B shown in 

10.	As to claim 4, Nakai discloses operation directions for the first switch and the second switch are different (as shown in Figure 4 where one switch is a left operation direction and the other switch is a right operation direction) (Paragraphs 0039-0045). 

	


	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


11.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iida (US PGPub 2019/0359141) [hereafter Iida].

12.	As to claim 1, Iida discloses an image display apparatus (outer mirror device as shown in Figure 1) comprising: an image capturing unit (cameras 12-14) configured to capture an image of surroundings of a self-vehicle, a display unit (monitors 18, 20, and 56) configured to display a captured image;  and an adjusting unit (electronic mirror ECU 34) configured to cut out the captured image, and adjust a position at which to display the image on the display unit (as shown in Figures 5-7), wherein the adjusting unit has a plurality of adjustment modes (as shown in Figure 4) in which the position can be adjusted, and the plurality of adjustment modes includes a first mode (steps 128-134) in which it is possible to adjust the position by an operation on only a first switch (four way switch 24 as shown on operation section of Figure 3), and a second mode (steps 114-118 or 122-126) in which it is possible to adjust the position by a simultaneous operation on the first switch (four way switch 24) and the second switch (right or left selection switches 26 or 28) (Paragraphs 0030-0031, 0035-0039, 0043, 0045-0050, 0052-0053, 0057-0058, 0066, the electronic mirror system includes cameras that capture images surrounding a vehicle which are displayed on monitors where the captured images are clipped and positioned according to adjustments made by a user through interaction with selection switch on an operation panel where pressing only the directional switches activates a first adjustment mode that allows for adjustment of the position of a captured image displayed on the monitor and where 

13.	As to claim 4, Iida discloses operation directions for the first switch and the second switch are different (Paragraphs 0038-0039). 

Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 2-3 and 5 are rejected under 35 U.S.C 103 as being unpatentable by Nakai (Japanese Patent Publication 2017024464) [hereafter Nakai] in view of Asai (US PGPub 2020/0070723) [hereafter Asai].  

15.	As to claim 2, Nakai discloses the first switch is provided on an instrument panel (as shown in Figure 4) (Paragraphs 0039-0040).
	It is however noted that Nakai fails to particularly disclose the second switch is provided on a lever that extends from a steering column. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second switch is provided on a lever that extends from a steering column as taught by Asai with the apparatus taught by Nakai because the cited prior art references are directed towards systems for capturing and displaying images outside of a vehicle and adjusting the displayed images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling a driver to ascertain the situation of the vehicle surroundings in the direction of the movement indicated by the direction indicator.

16.	As to claim 3, Nakai discloses the first switch is provided on a door on the inside of the vehicle (Paragraphs 0039-0040).
	It is however noted that Nakai fails to particularly disclose the second switch is provided on a lever that extends from a steering column. 
	On the other hand, Asai discloses a second switch (direction indicator 40 as shown in Figure 1) is provided on a lever that extends from a steering column (Paragraphs 0037, 0040-0041, 0052, 0060-0064, 0068-0070, 0073). 
	It would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention to include a second switch is provided on a lever that extends from a steering column as taught by Asai with the apparatus taught by 

17.	As to claim 5, the combination of the Nakai and Asai references disclosed all claimed subject matter as discussed above with respect to the comments and citations of claims 2 and 3 above.

18.	Claims 2 and 5 are rejected under 35 U.S.C 103 as being unpatentable by Iida (US PGPub 2019/0359141) [hereafter Iida] in view of Asai (US PGPub 2020/0070723) [hereafter Asai].  

19.	As to claim 2, Iida discloses the first switch is provided on an instrument panel (as shown in Figure 2) (Paragraphs 0038-0039).
	It is however noted that Iida fails to particularly disclose the second switch is provided on a lever that extends from a steering column. 
	On the other hand, Asai discloses a second switch (direction indicator 40 as shown in Figure 1) is provided on a lever that extends from a steering column (Paragraphs 0037, 0040-0041, 0052, 0060-0064, 0068-0070, 0073). 


20.	As to claim 5, the combination of the Iida and Asai references disclosed all claimed subject matter as discussed above with respect to the comments and citations of claim 2.

21.	Claim 3 is rejected under 35 U.S.C 103 as being unpatentable by Iida (US PGPub 2019/0359141) [hereafter Iida] in view of Nakai (Japanese Patent Publication 2017024464) [hereafter Nakai] and Asai (US PGPub 2020/0070723) [hereafter Asai].  

22.	As to claim 3, it is noted that Iida fails to particularly disclose the first switch is provided on a door on the inside of the vehicle.
	On the other hand, Nakai discloses the first switch is provided on a door on the inside of the vehicle (Paragraphs 0039-0040).

	Also, it is noted that the combination of the Iida and Nakai references fails to particularly disclose the second switch is provided on a lever that extends from a steering column. 
	On the other hand, Asai discloses a second switch (direction indicator 40 as shown in Figure 1) is provided on a lever that extends from a steering column (Paragraphs 0037, 0040-0041, 0052, 0060-0064, 0068-0070, 0073). 
	It would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention to include a second switch is provided on a lever that extends from a steering column as taught by Asai with the apparatus taught by Iida and Nakai because the cited prior art references are directed towards systems for capturing and displaying images outside of a vehicle and adjusting the displayed images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling a driver to ascertain the situation of the vehicle surroundings in the direction of the movement indicated by the direction indicator.
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664